   Case: 1:18-cv-08324 Document #: 31 Filed: 01/30/19 Page 1 of 1 PageID #:4872




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,
INC.,                                               Case No. 18-cv-08324

                       Plaintiffs,                  Judge Thomas M. Durkin

       v.                                           Magistrate Judge Mary M. Rowland

XUE YA WEI, et al.,

                       Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Luxottica

Group S.p.A. and Oakley, Inc. (“Plaintiffs”) hereby dismiss this action without prejudice against

the following Defendants:

               Defendant Name                                         Line No.
                   NJPResale                                            274
                The Moxie Store                                         279
                TheTalkingTurtle                                        280
                   tmwalmart                                            281

Dated this 30th day of January 2019.        Respectfully submitted,

                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law

                                            Counsel for Plaintiffs
                                            Luxottica Group S.p.A. and Oakley, Inc.


                                               1
